Title: From James Madison to James Monroe, 21 May 1814
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpelier May 21. 1814
        
        I have recd. your two letters of the 16th. & 20th. the last misdated, and the former delayed by high waters.
        Your letter to Gen: Winder is best in the moderated temper you have given it. The return of the offensive paper from Prevost will be, however lenient in the manner, not a little grating to his pride. There is so little prospect of an armistice thro’ him, that it is scarcely worth while to settle more precisely the question of its duration, now the more difficult, as the issue & date of the crisis at Gottenburg appears to be less susceptable of calculation. It will soon be known whether there will be occasion to resume the subject; and as nothing can be done, without a resort to the naval commander, there will be time to be more particular in our explanations.
        The aggregate intelligence from Europe, with Cochrane’s Procln. to the Blacks, warn us to be prepared for the worst measures of the Enemy and in their worst forms. They suggest the earliest attention to the wants of the Treasury, and the policy of securing them, with less scruple as to the terms. As it appears that Mr. Gallatin was in Holland, I hope he may have done something there, provisionally at least. We may count however on the influence of Engd there as a collateral obstacle that may be fatal. It is not improbable that the intention of the Dutch Govt. to send a Minister here, is delayed, if not abandoned, in consequence of that interposition. If I understand Bourne & the Dutch Secy. of F. A. the old Treaty of 1802, is to be put to death, agst. the construction most respectful to the D. Govt. and contrary to the principle on which Bourne’s consular character is recognized. May not this also be the effect of British management, directed agst. the neutral principles of that Treaty, if not agst. the tendency of it to cherish commerce between the two Countries?
        But the stongest evidence of B. influence on the Continent, in opposition to our views, is seen in the unkind and even uncivil treatment of our Envoys in Russia. It is painful to see such a blot on the character of Alexander, as it is ominous to our expectations from his friendship & importance. Whilst the tide of B. ascendancy continues to direct the movements of that and probably the other sovereigns having a common interest with us, we must be patient, in the hope that it will not be of long duration, and must endeavor to shorten it by all honorable means of conciliation.
        I have run over Mr C’s letter to Lee &c. His remarks appear to be decisive; but as there is not now a necessity for our decision, it may be as well to let Lee be heard on the subject. As it is a question of Law, ask Mr. Rush

to look into it. The whole business of applying, by construction & analogy, a law of the U.S. as a rule obligatory within a foreign jurisdiction, is itself an anomaly.
        With respect to Mr. Brent, I regard him as an estimable young man, and should feel a gratification in consulting the wishes of his friends. We must keep in mind however, that Cadiz is among the most valuable of the Consulates, that there are known Candidates of veteran pretensions; and that others may appear, who or whose patrons would test the appt. by the strictest rule of comparison. It is a question, I presume not of immediate urgency. What is the State of the Consulate at Barcelona, & other ports of value in Spain? Affece. respects
        
          James Madison
        
        
          When I left W. it was my purpose to be back before the next month. I am preparing to fulfil it: but you need not discontinue your communications. I had rather receive them on the road, for which I shall make arrangement, than encounter the accumulating mass on my arrival.
        
      